Opinion issued September 11, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00474-CR
____________

TIMOTHY PAUL ANTOINE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 1052156



 
MEMORANDUM  OPINION
           Appellant, Timothy Paul Antoine,
 has filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).